Case 1:14-cr-00599-RDB Document 42 Filed 03/31/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT. OF MARYLAND
USMS—PRIS OPS

Mad bas

o
ui

UNITED STATES OF AMERICA
i 4uAR 29 P #34
VS. Case No. ELH-14-0599

*

Kevin Johnson

2k ok ok ok

LOM LSIG
erry

Lsiag sn

ORDER OF DETENTION BY AGREEMENT

  

 

 

 

A hearing, having been held on this date, at which the defendant was reptsented by= é : :

Desiree Lassiter, AFPD , and the Government was — Zz
Assistant United States Attorney Christine Goo , itis

ORDERED, this 29th day of March, 2021 , that the

above-named defendant be, and the same hereby is, DETAINED by agreement of the parties
without prejudice to either side requesting a prompt hearing to set appropriate conditions of

release or otherwise address the detention of the defendant.

Btw, |) Atsrin

Beth P. Gesner
United States Magistrate Judge

 

U.S. District Court (4/2000) Criminal Magistrate Forms: Detention by Agreement
